Filed 9/19/14 P. v. Kraich CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A140365
v.
DANE FEL KRAICH,                                                     (Mendocino County
                                                                     Super. Ct. No. SCUKCRCR 12-20608-
         Defendant and Appellant.                                    2)

         Dane Fel Kraich appeals from a judgment following his guilty plea as a result of a
negotiated disposition. His court-appointed counsel has filed a brief seeking our
independent review of the record pursuant to People v. Wende (1979) 25 Cal.3d 436 to
determine whether there are any arguable issues on appeal. We conclude there are no
issues requiring further review and affirm.
                                                 BACKGROUND
         On the evening of Valentine’s Day 2012, following a day of drinking and an
argument, Kraich shot his wife as she was leaving their home. She later escaped and
went to a neighbor’s home. A sheriff’s deputy responded to the neighbors’ home, and
saw that the left side of Kraich’s wife’s face and her left eye were swollen. There was
blood on her neck and she had a bullet wound in her back. She was airlifted to the
hospital and survived.




                                                             1
       Kraich was charged by information with attempted murder (Pen. Code §§ 664,
187, subd. (a)),1 inflicting corporal injury on a spouse (§ 273.5, subd. (a)), possession of a
firearm by a felon (§ 29800, subd. (a)(1)) and possession of ammunition by a felon (§
30305, subd. (a)). The counts for attempted murder and corporal injury on a spouse were
enhanced under section 12022.53, subdivision (d) for Kraich’s personal use of a firearm,
and all counts were enhanced under section 667.5, subdivision (b) because Kraich had
served a term in prison in Idaho within five years of commission of the charged offenses.
       After his initial plea of not guilty, Kraich reached an agreement with the
prosecution to enter a guilty plea to one count of inflicting corporal injury on a spouse in
violation of section 273.5, subdivision (a), enhanced for his personal use of a firearm and
his infliction of great bodily injury as specified in section 12022.5, subdivision (a) and
12022.7, subdivision (e), for a total prison term of 12 years. The remaining charges and
special allegations were to be dismissed. Following the requisite admonitions and
waivers of rights, Kraich entered a no contest plea to the agreed charge and admitted the
enhancements. Kraich was sentenced in accordance with the plea agreement to the
aggravated term of four years in prison for corporal injury on a spouse with a four year
enhancement for his personal use of a firearm and another consecutive four year
enhancement for his personal infliction of great bodily injury. Permissible fees and fines
were imposed. The victim was awarded $7,458.43 in restitution and Kraich was given
738 days of pre-sentence credit.
       His appeal was timely.
                                        DISCUSSION
       Based upon our review of the record, we have no reason to question the
sufficiency of the court’s advisements, Kraich’s waivers or the explanation of the
consequences of his plea. His plea appears to be free, knowing and voluntary. We have
no reason to question the plea or the sentence imposed.




       1
           Further statutory references are to the Penal Code unless otherwise noted.

                                               2
       Kraich’s counsel has represented that he advised Kraich of his intention to file a
Wende brief in this case and of Kraich’s right to submit supplemental written argument
on his own behalf. He has not done so. Kraich has also been advised of his right to
request that counsel be relieved.
       There was no error. Our full review of the record reveals no issue that requires
further briefing.
                                     DISPOSITION
       The judgment is affirmed.




                                                 _________________________
                                                 Siggins, J.


We concur:


_________________________
Pollak, Acting P.J.


_________________________
Jenkins, J.




                                             3